Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claims 1-17 are allowed.  Claims 18-23 are withdrawn.  Claims 18-23 must be cancelled before issuance of a notice of allowance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Applicant’s Traversal of the Restriction Requirement
Regarding the restriction of Group I (claims 1-17), Group II (claims 18-20), and Group III (claims 21-23), Applicant asserts that there is no undue burden because a full search of one of the groups would require a full search of all the claim groups.  This is not found persuasive.  
For example, Group III recites a diagnostic process where the controller suggests an ignition performance improving action to a user.  Groups I, II do not recite this diagnostic process.  Furthermore, a prior art text search of Group II would not necessarily encompass a full search of Group I since Groups I and II recite a different combination of limitations.  
Note: the species restriction has been withdrawn.



/JASON LAU/Primary Examiner, Art Unit 3762